Title: To James Madison from William C. C. Claiborne, 27 July 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


27 July 1804, New Orleans. “I received on this morning an answer to my letter of the 25th instant to the Marquis of Casa Calvo, and having procured a translation thereof, for my own use, I now enclose you the original Copy.
“The answer of the Marquis developes in part the views of his court in relation to Louisiana; every exertion has been and will be made to conciliate and perpetuate the affections of the Louisianians towards the Spanish Government, and those who may continue to profess attachment (now that their allegiance has ceased) may at all times find an asylum in his Majesty’s dominions, and these are the “convenient effects” which were alluded to. The President will see from the whole tenor of the Marquis’s letter, how great the probability is, that Louisiana will for some time be subjected more or less to foreign influence.”
